PER CURIAM.
In light of the unrebutted sworn showing of the defendant’s actions in attempted defense of the complaint, which we hold established that his failure to answer and defend formally and timely was the result of “excusable neglect,” see B.C. Builders Supply Co. v. Maldonado, 405 So.2d 1345 (Fla. 3d DCA 1981); Imperial Industries, Inc. v. Moore Pipe & Sprinkler Co., 261 So.2d 540 (Fla. 3d DCA 1972), and the parties’ stipulation that meritorious defenses and due diligence had also been demonstrated, the order denying the motion to vacate the default and default judgment entered below was a gross abuse of discretion, see Anish v. Topiwala, 430 So.2d 990 *1167(Fla. 3d DCA 1983); B.C. Builders Supply Co. v. Maldonado, supra, and is consequently reversed.